[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________             FILED
                                                               U.S. COURT OF APPEALS
                                            No. 11-12012         ELEVENTH CIRCUIT
                                        Non-Argument Calendar        JULY 10, 2012
                                      ________________________        JOHN LEY
                                                                        CLERK
                            D.C. Docket No. 5:08-cv-00106-WTH-KRS



FULGENCIO DELEON,

llllllllllllllllllllllllllllllllllllllll                           Petitioner - Appellant,

                                               versus

SECRETARY DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

llllllllllllllllllllllllllllllllllllllll                        Respondents - Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (July 10, 2012)

Before MARTIN, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Fulgencio DeLeon, a Florida state prisoner proceeding pro se, appeals the
district court’s denial of his 28 U.S.C. § 2254 federal habeas petition. We granted

a certificate of appealability on whether the district court violated Clisby v. Jones,

960 F.2d 925 (11th Cir. 1992) (en banc), when it failed to address DeLeon’s claim

that his plea of guilty was invalid because he entered into it involuntarily and

unknowingly. After careful review, we vacate and remand.

      In Clisby, we “express[ed] our deep concern over the piecemeal litigation of

federal habeas petitions filed by state prisoners.” Id. at 935. Exercising our

supervisory power, we instructed district courts to “resolve all claims for relief

raised in a [Section 2254] petition . . . regardless [of] whether habeas relief is

granted or denied.” Id. at 936. A claim for relief, we explained, is “any allegation

of a constitutional violation.” Id. We made it clear that we “will vacate the

district court’s judgment without prejudice and remand the case for consideration

of all remaining claims whenever the district court has not resolved all such

claims.” Id. at 938.

      Here, DeLeon raised five grounds for relief in his Section 2254 petition, one

of which asserted that DeLeon did not knowingly or voluntarily enter into the

guilty plea. The district court held that DeLeon had satisfied the exhaustion

requirement as to this claim, and in a footnote, it acknowledged that it can reject a

claim on the merits, even if a petitioner has not exhausted a claim. However, the

                                           2
district court did not go on to address the merits of that claim. The district court

thus left unresolved a claim of a constitutional violation. See Bradshaw v. Stumpf,

545 U.S. 175, 183, 125 S. Ct. 2398, 2405 (2005) (noting that a plea “is valid only

if done voluntarily, knowingly, and intelligently”).

      The state points out that DeLeon did not ask the district court to reconsider

its order denying his petition. That fact, however, is irrelevant. In Clisby, the

petitioner filed a motion to alter or amend judgment, but he did not ask the district

court to address all of the claims that it had left unresolved. See 960 F.2d at 935.

Nonetheless, we remanded the case to the district court for consideration of all of

those claims. Id. at 927. The state also suggests that the district court’s failure to

resolve the claim is “harmless” because, in any event, the claim fails on the merits

or is procedurally defaulted. The rule that we laid out in Clisby, however, is not

subject to harmless error analysis. See id. at 938 (noting that we will vacate and

remand “whenever the district court has not resolved all such claims” (emphasis

added)).

      For these reasons, we vacate the judgment of the district court and remand

the case for consideration of DeLeon’s remaining claim for relief.

      VACATED AND REMANDED.




                                           3